Citation Nr: 1641526	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  14-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for a right knee condition, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for left knee strain.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1988 to January 1997.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran was originally represented in this matter by The American Legion, as reflected in a July 2010 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  However, in August 2011, the Veteran submitted a new VA Form 21-22, appointing Disabled American Veterans as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

As will be discussed below, based on the Veteran's contentions, his Persian Gulf War service, and the nature of his right knee condition, the Board has expanded his claim for service connection for a right knee condition to include entitlement to service connection as due to an undiagnosed illness based on Gulf War service.  The claim has been recharacterized as shown on the title page of this decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2015).  In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision").  

Sleep Apnea

The Veteran seeks service connection for sleep apnea, which he asserts began while he was in service.  In a statement of January 2014, he reports that signs and symptoms of this disorder were reported during a flight physical in October 1992.  In a January 2010 Persian Gulf Protocol Examination, the Veteran was described a history of snoring, fatigue in the early morning, and afternoon somnolence.  He was diagnosed at that time with "possible sleep apnea."  In June 2010, he underwent testing and was diagnosed with mild to moderate obstructive sleep apnea syndrome (OSA).  In an August 2011 letter, the Veteran's former girlfriend described the Veteran's delayed breathing and loud snoring while sleeping, which occurred while the Veteran was still in service in 1996.

A VA examination was conducted in December 2013 to determine the etiology of his OSA.  In response to an unartfully drafted question-which asked whether the Veteran's sleep apnea was at least likely as not incurred in or caused by "the complaints that occurred around 1996,"-the VA examiner indicated that he was unable to determine the etiology of the Veteran's OSA without resorting to speculation.  As rationale, he reasoned that the former girlfriend's statement was dated after the Veteran's diagnosis of OSA, and that the Veteran's medical records were silent as to OSA until 2010.  

This examination report is inadequate.  An award of service connection must be made without resort to speculation, and the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such conclusion.  See 38 C.F.R. § 3.102 (2015); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, there is no such explanation.  Instead, the examiner provided a rationale that infers that there were no contemporaneous medical records to show an in-service incidence of OSA and that this made it impossible to form an opinion.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, upon remand, a new VA examination must be obtained, and the examiner must consider the lay statements of record regarding service incurrence and continuity of symptoms since service. 

Gastroesophageal Reflux Disease

The Veteran contends that he first developed gastroesophageal reflux disease (GERD) while in service, warranting service connection.  

In the January 2010 Persian Gulf Protocol Examination, a diagnosis of GERD was noted.  As part of the December 2013 VA examination, the examiner was asked to determine whether the Veteran's GERD was related to his environmental exposures during deployment in Southwest Asia.   The examiner concluded that the condition was not related to such, as the available medical literature did not indicate that GERD was caused by such exposure.  Further, the examiner indicated that GERD was not a Gulf War presumptive condition but instead had a clear and specific etiology and diagnosis. 

While the December 2013 examiner provided an opinion as to whether the Veteran's GERD was related to his service in Southwest Asia during the Persian Gulf War, he did not opine as to any other period of service or theory of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004)(when determining whether service connection is warranted, all theories of entitlement must be considered).  Therefore, the Board finds the December 2013 VA examination inadequate and additional medical opinion is necessary.   
Right Knee Condition 

The Veteran asserts that his right knee condition, which he characterizes as joint pain, is related to his military service; specifically, to environmental exposures commensurate with his documented service in Southwest Asia during the Persian Gulf War. 

In December 2013, the Veteran underwent a VA examination of his right knee.  At that time, determined that the Veteran's right knee strain was not due to, or proximately caused by or aggravated to any degree by, his environmental exposures during his Persian Gulf deployment.  As rationale, the examiner indicated that knee strain is a condition which has a clear and specific etiology and diagnosis. 

The Board finds this opinion inadequate, as the examiner's opinion was based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Specifically, the examiner based his conclusion on the fact that the Veteran had been diagnosed with right knee strain.  However, the record does not reflect, and the VA examiner did not provide, a diagnosis of a right knee strain at any time.  Rather, the Veteran has consistently described a right knee condition manifested by joint pain. 

At the outset, the Board notes that pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, subject to various conditions, service connection may be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War, provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) a medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service connection. 38 C.F.R. 
§ 3.317(a)(2)(i).

For the purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317 (c).

In light of the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War and the fact that he may not have a diagnosis referable to his right knee, but has consistently described a sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness-specifically, joint pain-the Board finds that, if, after conducting all necessary testing, the Veteran does not have a diagnosis of a right knee disability, an opinion regarding such matter must be obtained. 

Left Knee Strain

The Veteran asserts that his current left knee strain is related to an in-service injury to that knee.  His service treatment records document a May 1993 injury to his left knee.

As part of the September 2010 VA examination, the examiner was asked to determine the etiology of the Veteran's left knee strain.  After acknowledging the Veteran's report that he injured his knee in service, and that he had experienced problems with the knee since, the examiner found that there was no evidence of a chronic knee condition during or after service; therefore, no nexus to service could be found.  

The December 2013 VA examiner was asked to provide an opinion as to whether the Veteran's left knee strain was related to his environmental exposures during deployment in Southwest Asia.  The examiner concluded that the condition was not related to such, as the available medical literature did not indicate that knee strain was caused by such exposure.  Further, the examiner indicated that knee strain was not a Gulf War presumptive condition but instead had a clear and specific etiology and diagnosis. 

The Board finds that the September 2010 opinion is internally inconsistent, in that the examiner acknowledged the Veteran's contentions of in- and post-service knee problems but based his conclusion on a lack thereof.  In light of such assertions of post-service knee problems, the Board finds it is also based on an inaccurate factual premise.  Reonal, supra.  The December 2013 VA examination is also inadequate in that the examiner addressed a single theory of entitlement.  Szemraj, supra.  Therefore, another examination and opinion is necessary in order to fairly decide the merits of the Veteran's left knee claim. 

Headaches

The Veteran has been diagnosed with chronic tension headaches, a condition he asserts began while he was in the military, warranting service connection.  His service treatment records show a July 1990 injury to the back of his head, as a result of a hard landing while parachuting, and complaints in April 1991 of headaches. 

As part of the September 2010 VA examination, the examiner noted the Veteran's complaints of headaches "throughout...service and fol[l]owing separation."  On the question of nexus, the examiner concluded that the headaches were not caused by, or a result of, injury during active duty.  As rationale, he explained that there was no evidence of a chronic headache condition during or after service and, thus, no nexus. 

In her August 2011 statement, the Veteran's former girlfriend recounted the Veteran's constant ingestion of over-the-counter pain medication to treat his headaches, which she observed occurring almost daily.

In the December 2013 examination, the Veteran's diagnosis of chronic tension headaches was endorsed.  The examiner noted the Veteran's history of an in-service head injury, and subsequent headaches throughout service and following separation.  On the question of nexus between the Veteran's headaches and service, the examiner indicated that the headache disorder was not caused by, or a result of, the Veteran's active duty service.  As rationale, he indicated that the Veteran did not report headaches in service and the headache following the head injury resolved.  Further, the Veteran did not seek medical treatment for headaches until 2010.  The examiner noted the statement of the Veteran's former girlfriend, but dismissed it as not being supported by clinical evidence.  In a January 2014 addendum, a VA examiner found that the Veteran's chronic tension headaches were not due to his service in the Persian Gulf War.

The Board finds that an additional medical opinion is warranted, regarding the Veteran's headaches, as neither the September 2010 nor the December 2013 VA examinations are adequate for purposes of determining service connection.  The Board finds that the September 2010 examination report is internally inconsistent in that the examiner noted the Veteran's history of headaches throughout service and after, but then bases his negative nexus opinion on the fact that there was no such history.  

The December 2013 VA examination report is inadequate in that the examiner disregarded the statements of the Veteran and his former girlfriend, which both describe an in-service onset and post-service occurrence of chronic headache pain, treated by over-the-counter medication.  As noted above, an examination is inadequate where the examiner does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  Dalton, supra.

Finally, the Board notes that the most recent VA treatment records in the Veteran's file are dated through September 2016.  While on remand, the AOJ must obtain updated VA treatment records.  In addition, the Veteran must be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for any of the conditions on appeal herein.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be given an opportunity to identify any outstanding private or VA treatment records related to the claims on appeal.  After obtaining the necessary authorization from the Veteran, all outstanding records must be obtained, to include VA treatment records dated from September 2016 to the present.

2.  Send a letter to the Veteran and ask him to describe, in detail and with regard to each claimed disability, what happened in service and what he has experienced since service.  Inform him that a detailed history of each claimed disability is required as the examiners who provide the opinions requested below must also consider his lay statements about his injuries and post-injury symptoms and treatment.  No citations to the law or argument is required with this request.  

3.  After obtaining all outstanding records, schedule a VA opinion or examination to determine the nature and etiology of the Veteran's obstructive sleep apnea.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  The need for a physical examination of the Veteran is left to the discretion of the clinician selected to write the opinion.  In offering any assessments or opinions, the examiner must take into account all evidence of record, to include both the lay and medical evidence.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea is related to his military service.  In reaching any conclusion, the examiner must consider and address the statements of the Veteran and his former girlfriend describing their observations that he first experienced symptoms of snoring and pausing for breath while sleeping, while in service.  The examiner must also consider the lay statements that the Veteran has continued to experience such symptoms since separation from service. 

The examiner must provide complete rationale for the conclusions reached.

4.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his gastroesophageal reflux disease (GERD).  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  Any indicated evaluations, studies, and tests must be conducted.  In offering any assessments or opinions, the examiner must take into account all evidence of record, to include both the lay and medical evidence.

a)  The examiner must identify any upper GI disorder that has been present at any time during the pendency of the claim, to include GERD.

b)  For each condition deemed to have been present at any time during the pendency of the claim, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the condition had its onset during the Veteran's military service or is otherwise etiologically related to service. 

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

The examiner must provide complete rationale for the conclusions reached.

5.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disorder.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  Any indicated evaluations, studies, and tests must be conducted.  In offering any assessments or opinions, the examiner must take into account all evidence of record, to include both the lay and medical evidence.

a)  The examiner must note and detail all reported symptoms of the Veteran's right knee.  The examiner must conduct a comprehensive examination and provide details about the onset, frequency, duration, and severity of all symptoms related to the Veteran's right knee.

b)  The examiner must specifically state whether the Veteran's right knee complaints, which include pain, are attributed to a known clinical diagnosis. 

c)  If any symptoms of the right knee, to include pain, have not been determined to be associated with a known clinical diagnosis, the examiner must indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

d)  The examiner must offer an opinion as to whether it is at least as likely as not that the Veteran's right knee condition and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

e)  For each diagnosed right knee disorder, the examiner must render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

The examiner must provide complete rationale for the conclusions reached.

6.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disorder.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  Any indicated evaluations, studies, and tests must be conducted.  In offering any assessments or opinions, the examiner must take into account all evidence of record, to include both the lay and medical evidence.

a)  The examiner must identify all left knee disorders that have been present at any time during the pendency of the claim, to include left knee strain.

b)  For each condition deemed to have been present at any time during the pendency of the claim, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the condition had its onset during the Veteran's military service or is otherwise etiologically related to service, to include the May 1993 in-service knee injury.

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

The examiner must provide complete rationale for the conclusions reached.

7.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his chronic tension headaches.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  In offering any assessments or opinions, the examiner must take into account all evidence of record, to include both the lay and medical evidence.

a)  The examiner must identify any headache disorder that has been present at any time during the pendency of the claim, to include chronic tension headaches.

b)  For each condition deemed to have been present at any time during the pendency of the claim, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the condition had its onset during the Veteran's military service or is otherwise etiologically related to service, to include the July 1990 head injury and April 1991 complaints of headache.

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative must be issued a supplemental statement of the case.  An appropriate period of time must be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

